Citation Nr: 0723799	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1. Entitlement to a rating in excess of 10 percent for 
duodenal ulcer from October 26, 2004.

2. Entitlement to a rating in excess of 10 percent for 
hemorrhoids from October 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to August 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  A December 2002 rating 
decision granted service connection for duodenal ulcer, rated 
noncompensable and denied service connection for hemorrhoids.  
A March 2004 rating decision granted service connection for 
hemorrhoids, rated noncompensable.  A May 2005 rating 
decision increased the ratings for duodenal ulcer and 
hemorrhoids to 10 percent, each, effective October 26, 2004.  
The veteran has expressed disagreement with the 10 percent 
ratings, and since the ratings are less than the maximum 
under the applicable criteria, the claims remain on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

As noted, the veteran's appeals are from the initial ratings 
assigned.  In June 2005, the veteran filed a separate notice 
of disagreement with the effective dates assigned for the 10 
percent increased evaluations of duodenal ulcer and 
hemorrhoids.  A December 2005 statement of the case (SOC) 
notified the veteran of what he needed to do to complete his 
appeal of the assigned effective dates, but he did not file a 
substantive appeal on these issues.  Thus, the effective 
dates assigned for the 10 percent ratings are final, and 
entitlement to compensable ratings for duodenal ulcer and 
hemorrhoids prior to October 26, 2004 is not before the 
Board.  38 U.S.C.A. § 7105.  

The veterans claims file is now in the jurisdiction of the 
Roanoke, Virginia RO.  In June 2006 a Travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  The case was before the Board in August 
2006 when it was remanded for further development.


FINDINGS OF FACT

1. Throughout from October 26, 2004, the veteran's duodenal 
ulcer has been mild with frequent epigastric pain and 
symptoms of vomiting with blood recurring once or twice 
yearly; recurring episodes of severe symptoms occurring two 
or three times a year, and averaging 10 days in duration or 
with continuous moderate manifestations are not shown. 

2. From October 26, 2004 to November 28, 2006, the veteran's 
hemorrhoids were shown to be large, thrombotic, evidencing 
frequent recurrences; they were not manifested by persistent 
bleeding with secondary anemia, or fissures.

3. From November 28, 2006, the veteran's hemorrhoids are 
shown to have been manifested by persistent bleeding with 
secondary anemia.


CONCLUSIONS OF LAW

1. From October 26, 2004 a rating in excess of 10 percent for 
duodenal ulcer is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7305 
(2006). 

2. A rating in excess of 10 percent for hemorrhoids is not 
warranted from October 26, 2004 to November 28, 2006; a 20 
percent rating is warranted for the hemorrhoids from November 
28, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decisions on appeal granted service connection 
for duodenal ulcer and hemorrhoids, and assigned disability 
ratings, and effective dates for the awards, statutory notice 
had served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Regardless, March and October 2006 letters informed 
the veteran of disability rating and effective date criteria.  
Additionally, a December 2005 SOC provided notice on the 
"downstream" issue of disability ratings; a March 2007 
supplemental SOC readjudicated the matters after the veteran 
and his attorney responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for a VA examination in 
November 2006 pursuant to the Board's August 2006 remand.  
The Board notes that while its remand requested the 
examinations be completed by a gastroenterologist, they were 
performed by a nurse practitioner and approved by an 
endocrinologist.  However, the examination reports are 
complete, otherwise comply with the remand instructions, and 
nothing suggests that the examiners were not competent to 
perform the required examinations and testing.  Hence, the 
Board finds that the RO substantially complied with the 
mandates of its remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (finding that a remand by the Board confers 
on the appellant the right to compliance with the remand 
orders).  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Factual Background, Legal Criteria, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Duodenal Ulcer

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, Code 
7305, which provides that a 10 percent rating is warranted 
where the disease is mild, with symptoms recurring once or 
twice a year.  A 20 percent rating is warranted where 
moderate ulcer disease is shown, with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  
38 C.F.R. § 4.114, Code 7305. 

An October 2004 VA record states an upper gastrointestinal 
series completed in 2002 was consistent with pyloric canal 
ulcer and was H. pylori negative.  Examination revealed 
normal bowel sounds; no tenderness to palpation; no masses 
were appreciated; and the liver, spleen, and kidneys were not 
palpable.  Esophagogastroduodenoscopy revealed two linear 
duodenal ulcers without stigmata of recent hemorrhage.  Rapid 
H. pylori testing was positive.   

October and November 2004 VA records show the veteran was 
taking Prevpac to treat his ulcer symptoms. 

A May 2005 VA treatment note reports the veteran had a 
nonbleeding duodenal ulcer; he had been having problems with 
epigastric pain for the most recent two days.  He reported he 
had not taken any nonsteroidal anti-inflammatory agent and 
that he was not experiencing melena.  H. pylori testing was 
positive.  Examination revealed some abdominal epigastric 
tenderness, with no rebound or guarding and normal bowel 
sounds.  

A March 2006 lay statement from a friend of the veteran 
states that the veteran's stomach pain has been an ongoing 
problem and that it is getting worse.

A VA prescription note indicates the veteran was given a 
prescription for gastric medication Omeprazole that was 
filled in May 2005; the veteran did not refill this 
prescription and it expired in May 2006.

In June 2006, the veteran submitted a statement noting that 
he had vomited blood twice on May 22nd and three times on June 
2nd.  

A statement from his employer at Pilot Oil informs that the 
veteran missed one to two days of work a week because of his 
illness and frequently complained of pain at work and pulled 
away from his position in order to get his pain in control.
At the June 2006 hearing, the veteran testified that when his 
ulcer is active he will throw up blood.  He noted that the 
ulcer has been so painful in the last year that he had 
recently quit his job because he was taking so much time off 
from work.  He reported taking ulcer medication on a daily 
basis to keep the pain under control.  He indicated that it 
was difficult for him to get to a VA treatment facility every 
time that he had ulcer problems, because the problems 
occurred so frequently.   

On November 2006 VA examination, the veteran reported one 
episode of vomiting during the past year in August 2006, 
which resolved in one day.  He noted he was treated with 
Prevpac in 2004.  He had not experienced diarrhea, 
constipation, weight loss, or pyrosis.  He was not currently 
taking medication for the ulcer.  Esophagogastroduodenoscopy 
revealed duodenal ulcers; and colonoscopy showed fragments of 
gastric mucosa suggestive of chronic active inflammation.  
Morphology was suggestive of H. pylori.  The diagnosis was 
stable duodenal ulcer disease.  After reviewing the claims 
file, the examiner provided the following opinion:

There is an absence of severe duodenal ulcer 
symptoms 2-3 [times a] year averaging 10 days in 
duration with continuous moderate manifestations.  
This [patient]does not experience an impairment 
of health manifested by anemia, [weight] loss, 
recurrent incapacitating duodenal ulcer episodes 
averaging 10 days or more in duration at least 4 
[times a] year.  The [patient] does not have pain 
secondary to [history of duodenal ulcer] only 
partially relieved by standard ulcer therapy, nor 
is he taking any ulcer medications at the present 
time.  The [patient] does not experience episodic 
vomiting, recurrent hematemesis, melena, or 
weight loss.  He has a borderline anemia however.

At the outset, it is noteworthy that this is an appeal from 
the initial rating assigned with the grant of service 
connection, and that "staged" ratings are for 
consideration.  However, manifestations which would satisfy 
the criteria for the next higher (20 percent) rating for 
duodenal ulcer are not objectively shown at any time during 
the appellate period from October 26, 2004; hence, "staged" 
ratings are not warranted.
Following thorough review of the entire evidentiary record, 
it is the Board's judgment that a rating in excess of 10 
percent for duodenal ulcer is not warranted.  To warrant the 
next higher, 20 percent, rating, the evidence must show the 
disease is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  
Neither criterion is met.  While the veteran complained 
during the June 2006 hearing that his ulcer had recently been 
very painful, that he had to quit his job because of the 
pain, and that he would vomit blood when the ulcer was 
active, there is no competent (medical) evidence supporting 
such allegations.  There is no medical evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or of continuous moderate 
manifestations.  Medical treatment records do not provide 
evidence of symptoms and treatment that would support the 
requirements for a 20 percent rating.  On November 2006 VA 
examination, the veteran reported that he had vomited because 
of the ulcer once during the last year and had not recently 
taken any medication to treat the ulcer.  Thus, the veteran 
presented a history of a significantly less severe ulcer 
disease to the November 2006 examiner than he described at 
the June 2006 hearing.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  However, for rating purposes, these statements must 
be viewed in conjunction with the objective medical evidence 
and the pertinent rating criteria.  The medical evidence 
simply does not reflect symptoms consistent with more than 
mild duodenal ulcer disease, and a higher rating is not 
warranted.  

As the veteran indicated during the June 2006 hearing that he 
had to leave his current employment because of his duodenal 
ulcer, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the average industrial 
impairment due to the disability at issue.  The veteran has 
not required frequent hospitalization for his duodenal ulcer 
and the manifestations of this disability are those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extraschedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Hemorrhoids

External or internal hemorrhoids are rated under 38 C.F.R. 
§ 4.114, Code 7336, which provides that a 10 percent rating 
is warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

July 2004 records from Summa Health Care showed no change in 
stool color; no melena; and rectal exam was guiac negative.  

An October 2004 VA treatment note shows the veteran reported 
hemorrhoidal related bleeding twice a month.  The veteran had 
bowel movements with blood two times the previous day and 
indicated that the bleeding had never been as bad before.  
Rectal exam revealed an internal hemorrhoid at the 12 o'clock 
position.  After the examination, the veteran had a bowel 
movement with bleeding.  The veteran was admitted the next 
day after his bleeding increased.  He denied fever, chills, 
dizziness, nausea, vomiting, or abdominal pain.  He reported 
rectal pain and tenesmus.  His stool was not black in color 
and he did not have increased frequency of bowel movements.  
Examination showed no outside lesions or hemorrhoids; no 
masses on palpation; and no blood or stool in the rectal 
vault.  Colonoscopy showed large inflamed hemorrhoids.  

April 2005 VA treatment records show the veteran had been 
experiencing more than usual bright red blood per rectum with 
bowel movements for the most recent 24 hour period.  He 
denied lightheadness or dizziness but indicated that he had 
experienced an extreme amount of blood that was "squirting 
all over" with bowel movements.  He reported his hemorrhoids 
had not been bothering him since November.  He did not have 
hematemesis, but there was enough blood to change the color 
of the toilet bowl water.  Rectal examination revealed fleshy 
material, suspected to be an internal hemorrhoid, at 9 
o'clock; there was no gross blood; and guiac was borderline 
positive.  The impression was "likely bleeding internal 
hemorrhoids, hemodynamically stable."

An October 2005 Summa Health System record shows the veteran 
was treated for heavy rectal bleeding.

A January 2006 VA treatment record notes the veteran called 
and reported that he had been experiencing dark tarry stools 
for three to four days; he had frank blood after a bowel 
movement the night before, but he was not bleeding that 
morning.   

A March 2006 lay statement from the veteran's girlfriend 
states that the veteran's rectal bleeding has been an ongoing 
problem and is getting worse.

A May 2006 lay statement from the veteran's brother reports 
that he lived with the veteran during 2005 and some of 2006 
and that the veteran showed him his bloody bowel movements 7-
10 times.  He also witnessed the veteran bleeding on the 
toilet four to five times.

At the June 2006 hearing, the veteran testified that his 
hemorrhoids bled at least three to four times a month and 
that his bowel movements were full of blood.  Sometimes the 
symptoms lasted a day or three to four days.  He reported 
that he had never been told that he had anemia related to 
hemorrhoidal bleeding.  

On November 28, 2006 VA examination, the veteran reported 
blood in his underwear two to three times a month, usually 
lasting two to three days a week, but it had lasted for as 
long as 10 days.  He reported three episodes in the past 
year; he experienced tenesmus with most bowel movements; he 
had lost two to three days of work a week secondary to 
discomfort from symptomatic hemorrhoids; and he required 
hydrocortisone suppositories three times a week.  Rectal 
examination revealed large thrombosed internal hemorrhoids at 
6 o'clock; painful digital rectal examination; no fissures; 
no blood or stool in vault; and no masses palpated.  A 
colonoscopy revealed hemorrhoids.  The diagnosis was 
symptomatic hemorrhoids.  After reviewing the claims file, 
the examiner provided the following opinion:
The patient does experience severe hemorrhoids 
causing persistent bleeding with a borderline 
anemia.  The patient reports limited employment 
opportunity with the current level of symptoms.  
No fissures are appreciated.  The patient has 
large internal hemorrhoids which were noted to be 
inflamed on last endoscopic examination, were 
thrombotic on [digital rectal examination], and 
did not require to be reduced.  The patient does 
not have external redundant tissue.

From October 26, 2004 to November 28, 2006, the veteran's 
hemorrhoids were manifested as large and thrombotic with 
frequent recurrences of bloody stools.  Competent medical 
evidence shows treatment for rectal bleeding every couple of 
months, while the veteran reported bleeding three or four 
times a month at the June 2006 hearing.  The objective 
evidence of record does not show evidence of persistent 
bleeding with secondary anemia or fissures.  During the June 
2006 hearing, the veteran reported that he had never been 
told that he had anemia.  Hence, the evidence shows the 
veteran's hemorrhoids did not most nearly approximate the 
criteria for a 20 percent rating; instead they were 
reflective of the criteria for the assigned 10 percent rating 
and do not warrant a rating in excess of 10 percent prior to 
November 28, 2006.  

The competent (medical) evidence of record shows from 
November 28, 2006 that the veteran has experienced persistent 
bleeding and has borderline anemia.  Hence, from that date it 
shows that the hemorrhoid disability picture more nearly 
reflects the criteria for a 20 percent rating, and such 
rating is warranted from that date.

As 20 percent is the maximum schedular rating available for 
hemorrhoids, the Board has also considered whether referral 
for extraschedular consideration is suggested by the record.  
As with the veteran's duodenal ulcer, there is no indication 
in the record that the schedular evaluation is inadequate to 
evaluate the average industrial impairment due to 
hemorrhoids.  The veteran has not required frequent 
hospitalization for his hemorrhoids and the manifestations of 
this disability are those contemplated by the schedular 
criteria.  Therefore, referral of this issue for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).
ORDER

A rating in excess of 10 percent for duodenal ulcer, from 
October 26, 2004, is denied.

A rating in excess of 10 percent for hemorrhoids from October 
26, 2004 to November 28, 2006 is denied; a 20 percent rating 
is granted from November 28, 2006, subject to the regulations 
governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


